SCHEDULE II INFORMATION WITH RESPECT TO TRANSACTIONS EFFECTED DURING THE PAST SIXTY DAYS OR SINCE THE MOST RECENT FILING ON SCHEDULE 13D (1) SHARES PURCHASEDAVERAGE DATESOLD(-)PRICE(2) COMMON STOCK-POLYMEDICA CORP. MARIO GABELLI 11/01/078,000-53.0000 10/25/078,00052.8700 11/01/075,000-53.0000 GABELLI SECURITIES, INC. 11/01/074,000-53.0000 11/01/071,000-53.0000 11/01/0714,000-53.0000 GABELLI ASSOCIATES LTD 11/01/07153,136-53.0000 GABELLI ASSOCIATES FUND II 11/01/0717,500-53.0000 GABELLI ASSOCIATES FUND 11/01/07189,627-53.0000 MJG ASSOCIATES, INC. GABELLI PERFORMANCE PARTNERSHIP 11/01/0740,000-53.0000 GABELLI INTERNATIONAL II LTD 11/01/074,000-53.0000 GABELLI INTERNATIONAL LTD 11/01/0710,000-53.0000 GABELLI FUND, LDC 11/01/0710,000-53.0000 GAMCO INVESTORS, INC. 11/01/0750,000-53.0000 GAMCO ASSET MANAGEMENT INC. 11/01/07669,643-53.0000 11/01/07550,000-53.0000 10/31/073,590-52.9700 GGCP, INC. 11/01/0722,000-53.0000 GABELLI FUNDS, LLC. WOODLAND SMALL CAP VALUE FUND 11/01/071,920-53.0000 10/31/072,410-52.9700 GABELLI GLB HEALTHCARE&WELL RX 11/01/0768,400-53.0000 THE GABELLI GLOBAL DEAL FUND 11/01/07281,700-53.0000 10/25/0711,70052.8700 GABELLI ABC FUND 11/01/07250,000-53.0000 (1) THE DISPOSITIONS ON 11/01/07 WERE IN CONNECTION WITH THE ACQUISITION DESCRIBED IN ITEM 5 OF THIS AMENDMENT TO SCHEDULE 13D. UNDER THE TERMS OF THE ACQUISITION, THE ISSUER'S SHAREHOLDERS RECEIVED $53.00 IN CASH FOR EACH SHARE OF ISSUER'S COMMON STOCK.UNLESS OTHERWISE INDICATED, ALL OTHER TRANSACTIONS WERE EFFECTED ON THE NASDAQ STOCK MARKET. (2) PRICE EXCLUDES COMMISSION.
